Citation Nr: 0929094	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-07 290	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the pelvic bone with left brachial nerve 
neuropraxia.

2.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

3.  Entitlement to service connection for a chronic 
disability manifested by a heart murmur.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of an 
ingrown toenail of the right great toe.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for residuals of a 
vasectomy including epididymitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served with a reserve component from September 
1986 to November 1987 and he served on active duty from 
November 1987 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran's thereafter moved and his 
claims files were transferred to the RO in Des Moines, Iowa.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran was coming home from a 
reserve component training weekend in May 1987 when he was 
involved in a motor vehicle accident in which he fractured 
his pelvic bone and sustained a left brachial nerve 
neuropraxia.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran has been diagnosed 
with residuals of a fracture of the pelvic bone with left 
brachial nerve neuropraxia at any time since May 1987 or is 
disabled due to a fracture of the pelvic bone with left 
brachial nerve neuropraxia that occurred while on active duty 
for training in May 1987.

3.  The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with a 
chronic disability manifested by chest pain, a chronic 
disability manifested by a heart murmur, residuals of a head 
injury, residuals of an ingrown toenail of the right great 
toe, a cervical spine disability, and/or residuals of a 
vasectomy including epididymitis at any time during the 
pendency of the appeal.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the pelvic bone with left 
brachial nerve neuropraxia were not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).

2.  A chronic disability manifested by chest pain was not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A chronic disability manifested by a heart murmur was not 
incurred or aggravated during military service.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Residuals of a head injury were not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Residuals of an ingrown toenail of the right great toe 
were not incurred or aggravated during military service. 
 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

6.  A cervical spine disability was not incurred or 
aggravated during military service nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

7.  Residuals of a vasectomy including epididymitis were not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
November 2000 and March 2001, prior to the appealed from 
April 2002 rating decision, along with that written notice 
provided in November 2002, January 2005, March 2006, June 
2006, July 2006, January 2007, April 2007, November 2007, 
February 2008, April 2008, and June 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

To the extent that complete notice was not provided to the 
Veteran until after the initial adjudication of the claim, 
providing him with this notice in the post-adjudication 
letters cited above, followed by a readjudication of the 
claims in the September 2008 and March 2009 supplemental 
statements of the case, "cures" any timing problem 
associated with the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, even if the Veteran was not provided with 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this failure does not affect the essential fairness of the 
adjudication and is therefore harmless error because a 
reasonable persons could be expected to understand what was 
needed to substantiate his claims from reading the above 
letters as well as the March 2003 statement of the case and 
September 2008 and March 2009 supplemental statements of the 
case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records.  In this regard, the record also 
shows that the RO took all possible steps to obtain and 
associate with the record all of the claimant's service and 
reserve component records including all of his records from 
Trippler Army Medical Center, Brach Medical Clinic, North 
Island, Pearl Harbor, and Balboa Medical Center as well as 
from Naval Hospitals in San Diego and Bremerton.  Moreover, 
in June 2006 and April 2007 the RO prepared Memorandum of 
Unavailability outlining the steps they took to obtain these 
records and concluded that no additional records were 
available from these locations.  Furthermore, in June 2006 
and April 2007, the RO notified the Veteran of this fact.  
Therefore, adjudication of his claims may go forward without 
another search for these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); also 
see Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The record also shows that the RO either provided the Veteran 
with a VA examination and/or obtained a medical opinion as to 
his claims of service connection for residuals of an ingrown 
toenail of the right great toe and for residuals of a 
vasectomy including epididymitis.  The Board finds that the 
opinions provided by those examiners are adequate to allow VA 
to adjudicate the claims because they were provided after a 
review of the record on appeal and/or an examination of the 
Veteran.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006); Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

In this regard, the Board notes that the RO did not provide 
the Veteran with a VA examination and/or obtained a medical 
opinion as to his claims of service connection for residuals 
of a fracture of the pelvic bone with left brachial nerve 
neuropraxia, a chronic disability manifested by chest pain, a 
chronic disability manifested by a heart murmur, residuals of 
a head injury, or for a cervical spine disability.  However, 
the Board finds that a remand to obtain VA examinations is 
not required because, as will be discussed below, the 
preponderance of the competent and credible evidence of 
record does not show the claimant being diagnosed with a 
disability due to his residuals of a fracture of the pelvic 
bone with left brachial nerve neuropraxia or being disabled 
due to this injury.  Likewise, the preponderance of the 
competent and credible evidence of record does not show the 
claimant being diagnosed with a chronic disability manifested 
by chest pain or a heart murmur, residuals of a head injury, 
or with a cervical spine disability.  Moreover, a heart 
murmur, like pain, may be a symptom of a disease but by its 
self is not a disability for which service connection may be 
granted.  In the absence of a diagnosis of a current 
disability, the Board does not find that the Veteran met the 
criteria for a VA examination.  38 U.S.C.A. § 5103A(d); 
McLendon, supra.

Therefore, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Active Duty for Training (ACDUTRA) Claim

The Veteran contends that he fractured his pelvic bone and 
sustained left brachial nerve neuropraxia when a car he was 
traveling in on his way home from a National Guard weekend 
was involved in a motor vehicle accident in which his car 
turned over.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a disability resulted from a disease or 
injury that was incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for an injury that was 
incurred or was aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303.  

As to travel status, 38 C.F.R. § 3.6(e) states, in part, as 
follows: 

(e) Travel status--training duty 
(disability or death from injury or 
covered disease).  Any individual:

(1) Who, when authorized or required by 
competent authority, assumes an 
obligation to perform active duty for 
training or inactive duty training; and 

(2) Who is disabled or dies from an 
injury or covered disease incurred while 
proceeding directly to or returning 
directly from such active duty for 
training or inactive duty training shall 
be deemed to have been on active duty for 
training or inactive duty training, as 
the case may be.  The Department of 
Veterans Affairs will determine whether 
such individual was so authorized or 
required to perform such duty, and 
whether the individual was disabled or 
died from an injury or covered disease so 
incurred.  In making such determinations, 
there shall be taken into consideration 
the hour on which the individual began to 
proceed or return; the hour on which the 
individual was scheduled to arrive for, 
or on which the individual ceased to 
perform, such duty; the method of travel 
performed; the itinerary; the manner in 
which the travel was performed; and the 
immediate cause of disability or death.  
Whenever any claim is filed alleging that 
the claimant is entitled to benefits by 
reason of this paragraph, the burden of 
proof shall be on the claimant . . . 

In this regard, in Hickson v. West, 12 Vet. App. 247, 253 
(1999) the Court held that in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease.  Thereafter, in McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007), the Court held 
that the requirement of a current disability is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim. 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Initially, the Board notes that the record documents the fact 
that the Veteran served with a reserve component from 
September 1986 to November 1987.  Moreover, May 1987 
treatment records from Mercy Hospital not only document the 
Veteran's treatment following a May 17, 1987, motor vehicle 
accident in which a car he was traveling in was involved in 
an accident and turned over but noted that the accident 
occurred when the claimant was on his way home from 
"National Guard Camp."  Accordingly, for the purpose of 
this decision, the Board will concede that the Veteran was on 
ACDUTRA when he sustained his injuries.  38 C.F.R. § 3.6(e).

Therefore, the sole question remaining for the Board to 
consider is whether the Veteran is "disabled" as a result 
of that injury.  Id.  In this regard, treatment records from 
Mercy Hospital show the Veteran's complaints and treatment 
for, among other things, a fractured pelvic bone and a left 
brachial nerve neuropraxia.  

However, a subsequent September 1987 letter from an Albert R. 
Coates, M.D., included the opinion that the Veteran continues 
to make progress in regards to his brachial nerve injury and 
has, basically, a complete return of function on the left 
side.  It was also opined that he should be released to full 
activity in the United States and abroad.  Moreover, while 
service treatment records, including examination dated in 
September 1986, July 1997, and March 2000, periodically made 
note of the Veteran having had a fractured pelvic bone and a 
left brachial nerve neuropraxia, they were negative for 
complaints, diagnoses, or treatment for residuals of that 
injury.  Likewise, while the post-service record, including 
the March 2008 VA examination, made note of the Veteran 
having had a fractured pelvic bone and a left brachial nerve 
neuropraxia, they were negative for complaints, diagnoses, or 
treatment for residuals of that injury.  In fact, March 2008 
x-rays only revealed an old healed fracture.  

As to the Veteran's and his representative's claims, the 
Board acknowledges that the Veteran and his representative 
are competent to give evidence about what they see and the 
claimant is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that 
he had problems with pain in his pelvic area and/or radiating 
pain and/or numbness since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).   However, the Board finds 
that neither the Veteran nor his representative is competent 
to provide evidence as to complex medical question such as 
whether he has a current disability or is disabled due to the 
fractured pelvic bone and left brachial nerve neuropraxia.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Court has said that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the 
Board finds that service connection for residuals of a 
fracture of the pelvic bone with left brachial nerve 
neuropraxia is not warranted because the preponderance of the 
competent and credible medical evidence of record does not 
show that the Veteran has any residuals from his reserve 
component fracture of the pelvic bone with left brachial 
nerve neuropraxia other than an old healed fracture and the 
record is likewise silent as to competent and credible 
medical evidence that the claimant is disabled as a result of 
that injury.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions); Hickson, 
supra; McClain, supra; 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303.

The Active Duty Claims

As to the claims of service connection for a chronic 
disability manifested by chest pain, a chronic disability 
manifested by a heart murmur, residuals of a head injury, 
residuals of an ingrown toenail of the right great toe, a 
cervical spine disability, and residuals of a vasectomy 
including epididymitis, the Veteran claims that these 
disabilities were all caused by injuries he sustained while 
serving on active duty.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

As to the claim of service connection for a chronic 
disability manifested by chest pain, service treatment 
records document treatment for chest pain in September 1991 
and August 1997, with the September 1991 treatment record 
diagnosing atypical chest pain.  The subsequent September 
1997 Holter examination of the heart was normal.  Similarly, 
while a July 1997 service examination noted a history of 
chest pain in 1991 and 1995 and the March 2000 examination 
noted that the Veteran had a history of atypical chest pain 
in 1991, the Veteran was not thereafter diagnosed with a 
chronic disease process causing that chest pain.  
Furthermore, the post-service record, including the March 
2008 VA examination and November 2008 VA opinion which noted 
the above in-service history and the Veteran's complaints of 
chest pain, is negative for his being diagnosed with a 
chronic disability manifested by chest pain.

As to the claim of service connection for a chronic 
disability manifested by a heart murmur, an August 1997 
treatment record shows the Veteran being diagnosed with a 
heart murmur.  However, as noted above, the September 1997 
Holter examination of the heart was normal.  Moreover, 
subsequent service treatment records, including the March 
2000 separation examination, were negative for complaints, 
diagnoses, or treatment related to a heart murmur or any 
underlying cardiac disorder.  Likewise, the post-service 
record, including the March 2008 VA examination and November 
2008 VA opinion which noted the above in-service history and 
the Veteran's complaints of chest pain, is negative for his 
being diagnosed with a heart murmur or a chronic disability 
manifested by a heart murmur.  Furthermore, a heart murmur, 
like pain, may be a symptom of a disease but by its self is 
not a disability for which service connection may be granted.  

As to the claim of service connection for residuals of a head 
injury, service treatment records document treatment for a 
head injury that occurred in August 1991 when the Veteran 
struck his head on a stair rail when bending down to tie his 
shoes.  A subsequent October 1993 record also reported that 
he was struck on the head by a gangway and thereafter 
diagnosed a contusion.  Thereafter, a March 2000 service 
treatment record documents his complaints and/or treatment 
for a headache.  Moreover, at his October 1993, July 1997, 
and March 2000 examinations, the Veteran reported that his 
history included a head injury.  At the March 2000 
examination, the Veteran also reported that his history 
included headaches and dizziness and/or fainting.  The March 
2000 examination report also includes the notation that the 
Veteran had post traumatic headaches "NCD."  Despite the 
foregoing, the post-service record is negative for 
complaints, diagnoses, or treatment for residuals of a head 
injury including headaches.

As to the claim of service connection for residuals of an 
ingrown toenail of the right great toe, service treatment 
records document the Veteran's treatment for this problem in 
October 1990.  The in-service records, including the March 
2000 separation examination, are thereafter negative for 
complaints, diagnoses, or treatment for residuals of an 
ingrown toenail of the right great toe.  Post-service, the 
March 2008 VA examiner noted the in-service history of the 
ingrown toenail which was treated by a partial removal of the 
toenail.  Moreover, in the subsequent December 2008 VA 
opinion, the examiner noted that, since the claimant 
regularly cut his toenail he had had no problem with the 
ingrown toenail of the right great toe since service.  
Furthermore, the post-service record is negative for 
complaints, diagnoses, or treatment for residuals of an 
ingrown toenail of the right great toe.

As to the claim of service connection for a cervical spine 
disability, service treatment records dated in October 1993 
show the Veteran being diagnosed with a stiff neck following 
being struck on the head by a gangway.  Thereafter, service 
treatment records dated in November 1993 show the Veteran 
being diagnosed with a whiplash injury to the cervical spine 
following a motor vehicle accident.  Other November 1993 
service treatment records diagnosed cervical spine strain.  
Service treatment records, including the March 2000 
separation examination, are thereafter negative for 
complaints, diagnoses, or treatment for a cervical spine 
disability.  Post-service, while the Veteran complained to 
the March 2008 VA examiner of neck pain following his 
November 1993 motor vehicle accident, the record is negative 
for complaints, diagnoses, or treatment for a cervical spine 
disability.  In this regard, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 are of no help to the Veteran in 
establishing the current claim because the record is negative 
for a diagnosis of cervical spine arthritis in the first 
post-service year.

As to the claim of service connection for residuals of a 
vasectomy including epididymitis, service treatment records 
show the Veteran complaints and/or treatment surrounding an 
August 1995 vasectomy.  Service treatment records, including 
the March 2000 separation examination, are thereafter 
negative for complaints, diagnoses, or treatment for 
residuals of a vasectomy including epididymitis.  

Post-service, the Veteran underwent a VA examination in March 
2008 and at the time complained of pain since the August 1995 
vasectomy.  The examiner thereafter opined that the pain was 
caused by epididymitis and the epididymitis was caused by the 
August 1995 vasectomy.  

However, in November 2008, that same examiner recanted his 
March 2008 opinion because a review of the record on appeal 
showed no complaints or treatment for epididymitis and the 
record also showed a number of other possible causes of the 
Veteran's pain.  

The Board finds more credible the November 2008 opinion that 
the Veteran did not have epididymitis as an adverse residual 
of his in-service vasectomy because it was based on a more 
detailed review of the record on appeal by the same examiner 
who first provided the positive opinion.  Evans, supra.  
Likewise, the Board notes that the post-service record is 
negative for complaints, diagnoses, or treatment for 
residuals of the vasectomy including epididymitis.

As to the Veteran and his representative assertions that the 
claimant has current disabilities, the Board does not find 
these assertions to be competent evidence of a current 
disability because as lay persons they do not have the 
required medical expertise to diagnosis the claimed 
disabilities because the claimed disabilities are not the 
type of injuries or diseases which are capable of lay 
observation.  See Buchanan, supra; Charles, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As noted above, pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Accordingly, since the preponderance of the competent 
and credible evidence is against finding that the Veteran has 
been diagnosed at any time during the pendency of the appeal 
with a chronic disability manifested by chest pain, a chronic 
disability manifested by a heart murmur, residuals of a head 
injury, residuals of an ingrown toenail of the right great 
toe, a cervical spine disability, and/or residuals of a 
vasectomy including epididymitis, the Board must conclude 
that the weight of the evidence is against the claims and 
service connection must be denied.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; also see Hickson; supra; McClain; 
supra. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a fracture of the pelvic 
bone with left brachial nerve neuropraxia is denied.

Service connection for a chronic disability manifested by 
chest pain is denied.

Service connection for a chronic disability manifested by a 
heart murmur is denied.

Service connection for residuals of a head injury is denied.

Service connection for residuals of an ingrown toenail of the 
right great toe is denied.

Service connection for a cervical spine disability is denied.

Service connection for residuals of a vasectomy including 
epididymitis is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


